Citation Nr: 0805769	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he contracted hepatitis C during his 
period of service between November 1971 and November 1973.  
In a statement received in July 2005, the veteran claimed 
that he contracted hepatitis C from air injection shots.  
The veteran also claimed that the he had multiple exposures 
to blood while on active duty.  In the August 2005 statement 
in support of the veteran's claim, the veteran asserted that 
he was exposed to other people's blood during service 
through a jungle thorn injury, combat exercises, 
recreational boxing, a helicopter accident and an accident 
involving a cannon.  In the same statement, the veteran also 
reaffirmed that he engaged in intranasal cocaine use after 
active service.  

It is unclear when the veteran was diagnosed with hepatitis 
C.  However, in October 2003, the veteran was granted a 
special monthly pension, based in part on his hepatitis C.

Based on the above, the onset and etiology of the veteran's 
hepatitis C remain unclear.  The veteran has not been 
afforded a VA examination in connection with his current 
claim.  VA's assistance includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Thus, remand to obtain an examination opinion as to the 
etiology of his hepatitis is indicated in this appeal.

A letter from the Social Security Administration (SSA) dated 
April 2000 indicates that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA) in addition to his pension from VA.  The veteran's 
Social Security records may contain evidence relevant to his 
hepatitis C claim.  As part of the Secretary's obligation to 
review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration, 
including any decisions by the administrative law judge, and 
to give that evidence appropriate consideration and weight.  
See Murincsak v. Derwinski, 2 Vet.App. 363, 372 (1992).  
Therefore, the RO should attempt to obtain these records.

In addition, the veteran's claim file lacks the medical 
history for the treatment of hepatitis C.  The VA's 
affirmative duty to assist includes obtaining medical 
records on the veteran's medical history, whether or not the 
veteran requests a particular record.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594-95 (1991); 38 U.S.C.A. § 
5103A(a), (b); 38 C.F.R. § 3.159(c)(3).  The history of the 
veteran's medical treatment for hepatitis C is necessary to 
evaluate his disability fully and fairly.  Thus, remand to 
obtain the medical records on the treatment of the veteran's 
hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should request the veteran's 
medical records from the Social Security 
Administration. All efforts to obtain 
these records should be fully documented, 
and the Social Security Administration 
should provide a negative response if 
records are not available.

2.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
in order to determine the etiology of his 
hepatitis C.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary and 
appropriate tests should be accomplished.  

The examiner is requested to (a) elicit 
from the veteran a history of all 
complaints, treatment, and risk factors 
referable to hepatitis C infection; (b) 
furnish a diagnosis of any existing 
disability due to hepatitis C; and (c) 
render an opinion as to the likely date of 
onset and etiology of the hepatitis C 
infection.  

With respect to (c), the examiner is 
requested to state whether it is at least 
as likely as not (whether there is a fifty 
percent or greater probability) that 
hepatitis C began during service or is 
related to some incident of service during 
the veteran's period of active service 
from November 1971 to November 1973.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for 
hepatitis C infection, based on a review 
of the entire evidentiary record.  If the 
benefit sought on appeal remains denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, 
if in order. 

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required 
of the veteran unless he receives further notice. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



